Citation Nr: 0825697	
Decision Date: 07/31/08    Archive Date: 08/06/08	

DOCKET NO.  04-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to Department of Veterans 
Affairs (VA) benefits based upon the character of discharge 
from active duty from December 1968 to August 1970.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had active military duty from December 1968 to 
August 1970.  There was no combat service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision of the 
VA Regional Office (RO) in Cleveland, Ohio, which found that 
the appellant had not submitted new and material evidence 
sufficient to reopen the issue of his character of discharge 
as a bar to VA benefits.  In July 2007, the Board remanded 
the appeal for compliance with VCAA specificity requirements 
of Kent v. Nicholson, 20 Vet. App. 1 (2006).  Previous VCAA 
deficiencies were satisfied when the appellant was 
subsequently provided VCAA notice in September 2007.  The 
development requested on remand is complete.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The appellant's application for VA benefits was denied 
based upon character of discharge with a sole enlistment in a 
March 1998 RO decision which notified the appellant of his 
appellate rights, and the appellant did not appeal and that 
decision became final.

2.  No evidence has been received or submitted to reopen this 
previous final denial except for argument of the appellant 
and representative which is entirely cumulative with argument 
already on file and previously considered.


CONCLUSION OF LAW

Evidence received in support of the appellant's application 
to reopen a claim for VA benefits barred by character of 
discharge is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.12, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

Because previous VCAA notice was considered deficient, the 
Board remanded this appeal in July 2007 for the purpose of 
providing such notice with sufficient specificity 
requirements to comply with recent Court decisions.  Such 
notice was provided on remand in September 2007.  This notice 
informed the appellant of the necessity for him to submit new 
and material evidence to reopen a previously denied claim 
which had become final.  He was provided the definitions of 
both new and material evidence, and offered assistance in the 
collection of any evidence he might reasonably identify to VA 
personnel.  He was informed that previous claims for VA 
benefits had been denied in March 1979 and again in March 
1998 based upon the character of discharge of his sole 
enlistment.  He was informed that evidence necessary to 
substantiate the claim would be evidence relating to his 
character of discharge.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that nothing in VCAA is construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in Section 5108.  38 U.S.C.A. § 5103A(f).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The rules regarding character of discharge are provided in 
detail at 38 C.F.R. § 3.12.  If a former service member did 
not die in service, pension or compensation is not payable 
unless the period of service on which the claim is base was 
terminated by discharge or release under conditions other 
than dishonorable.  Id. at (a).  A discharge or release from 
service under one of the conditions specified in this section 
is a bar to payment of benefits, unless it is found that the 
person was insane a the time of committing the offense 
causing such discharge.  Id. at (b).  A discharge or release 
because of one of the offenses specified in this paragraph is 
considered to have been issued under dishonorable conditions.  
Willful and persistent misconduct; including a discharge 
under than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct, if service was 
otherwise honest, faithful and meritorious.  Id. at (d).  

Unless a Discharge Review Board established under 10 U.S.C. 
§ 1553 determines, on an individual case basis, that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section 
[upgraded as a result of individual case review, under 
uniform public standards and procedures that generally apply 
to all persons administratively discharged, and such 
standards are consistent with historical standards for 
determining honorable service and do not contain any 
provision for automatically granting an upgraded discharge], 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section.  (2) The Department of Defense's 
special discharge review program effective April 5, 1977.  
38 C.F.R. § 3.12(h).  

Analysis:  Some two years after service separation, the 
appellant filed an application for VA educational benefits.  
His service records were obtained and it was determined that 
his under than honorable conditions (UOTHC) discharge 
characterization, obtained through the appellant's own 
application for discharge in lieu of trial by court martial 
for willful and persistent misconduct of extended multiple 
absences without leave (UA/AWOL) constituted a bar to VA 
benefits.  The appellant subsequently obtained an upgrade to 
his discharge characterization from UOTHC to general, under 
honorable conditions, as a result of the February 1978 action 
of the Department of Defense's (DOD) Special Discharge Review 
Program effective April 5, 1977.  The appellant again applied 
for educational benefits.  

Under Public Law 95-126, entitlement to VA benefits was 
contingent upon review of his special upgrade discharge by 
both the military Discharge Review Board and by VA.  
Apparently, an initial review affirmed the discharge upgrade, 
but a subsequent review in 1978, completed by the Naval 
Discharge Review Board under Public Law 95-126, determined 
that the appellant would not qualify for upgrade under new, 
uniform standards for discharge review.  The appellant was 
provided a right to appeal and request a hearing with respect 
to this Naval discharge review determination, and there is no 
evidence that he took any action at the time to contest these 
findings. 

In March 1979, VA issued an administrative decision with 
respect to the appellant's character of discharge.  In 
pertinent part, this decision noted that the appellant 
commenced a two-year enlistment in December 1968, and was 
separated UOTHC prior to the expiration of his two-year 
enlistment in August 1970.  He had requested discharge for 
the good of the service to escape trial by court martial for 
two AWOL periods; July 1969 to January 1970 (168 days), and 
January to July 1970 (179 days), and he also had one non-
judicial punishment (Article 15, UCMJ) for AWOL for a 38-day 
period from May to June 1969.  The appellant applied for an 
upgrade of his discharge characterization under the DOD 
special discharge review program, and upgrade to general, 
under honorable conditions, was granted, and the corrected DD 
Form 214 indicated a total of 385 days lost time with total 
service of 8 months and 26 days.  A review of his discharge 
completed by the Naval Discharge Review Board under Public 
Law 95-126 determined that the appellant would not qualify 
for upgrade under new, uniform standards for discharge review 
and that he would be ineligible for benefits provided by VA.  

At this time, repeating arguments made in the past, the 
appellant reported mitigating factors that his wife and 
newborn child were having difficult times and needed his 
help, and that his mother had suffered two or three heart 
attacks prior to his enlistment and she needed his assistance 
as well.  There was at no time any evidence on file or 
argument by the appellant of psychiatric impairment or 
insanity with respect to the appellant's extended 
unauthorized absences.  The VA administrative decision 
correctly concluded that the appellant's UOTHC separation for 
multiple unauthorized absences for lengthy periods of time 
constituted a bar to VA benefits under VA Regulation 
1012(D)(4) (now 38 C.F.R. § 3.12(d)(4) (2007).

The Board finds that this administrative decision was correct 
both with respect to the facts and the law.  Unauthorized 
absences, under Article 86, of the Uniform Code of Military 
Justice (UCMJ) constitutes a continuing offense.  After an 
individual is carried as AWOL for a certain period of time 
the offense is subsequently upgraded to one of desertion.  
The appellant's three documented lengthy periods of AWOL for 
38 days, 168 days, and 179 days constituted 385 days of 
unauthorized absence, in excess of one year, leaving only 
some months of lawful service.  

The service personnel records on file show that the appellant 
was referred to trail by special court martial (SPCM) with 
two specifications of violation of Article 86, UCMJ.  He was 
provided services of defense counsel and voluntarily 
submitted a request for discharge in lieu of court martial 
for which he faced a Bad Conduct Discharge and six months' 
confinement at hard labor.  The application for discharge in 
lieu of trial by court martial indicates the appellant did 
have the advice of counsel, and contained clear advisory 
language to the effect that acceptance of an undesirable 
discharge to avoid trial by court martial would likely result 
in loss of all VA benefits.  All due process requirements 
were met and the appellant did avoid trial by court martial 
in exchange for receipt of an administrative separation with 
an UOTHC discharge characterization.  

The appellant again applied for VA benefits and was notified 
in March 1998 that he had not submitted new and material 
evidence sufficient to reopen his claim based upon character 
of discharge.  This notice informed him of his appellate 
rights, and the appellant did not appeal and that decision 
became final.

The appellant more recently applied for VA pension benefits 
in February 2002.  The only evidence or arguments submitted 
in support of the appellant's application to reopen a claim 
for VA benefits barred by character of discharge are 
statements apparently provided by the representative noting 
exculpatory factors regarding the appellant's youth, 
education, and the fact that his unauthorized absences 
occurred because the appellant felt it necessary to assist 
his girlfriend (who he later married) and his mother.  This 
argument is essentially identical with and cumulative of 
argument presented with all prior applications, and has 
previously been considered by VA.  

No new and material evidence sufficient to reopen a claim for 
VA benefits based upon character of discharge has been 
submitted or received.  Such exculpatory facts might serve to 
explain relatively short absences which are counter balanced 
by an otherwise good and faithful record of service during an 
enlistment.  These arguments do not explain the appellant's 
lengthy unauthorized absences in excess of one year, and 
there is nothing particularly noteworthy about the 
appellant's military service unaffected by unauthorized 
absences.  There is certainly no evidence or any argument 
that the appellant was insane at any time of his 385 days of 
unauthorized absence.  In the absence of any new and material 
evidence sufficient to reopen the claim, the claim is not 
reopened and the appeal must be denied.

In conclusion, the Board would point out that the 15-year 
period following service separation for an application for 
discharge characterization upgrade by the Navy Discharge 
Review Board is expired.  At this point, the appellant's only 
remaining recourse would be to apply to the Navy Board for 
Correction of Military Records in another attempt to obtain a 
more favorable discharge characterization with any evidence 
or argument that he may have.  Should the appellant 
successfully obtain an upgrade of his discharge 
characterization through the Navy Board for Correction of 
Military Records as a result of individual case review, under 
uniform published standards and procedures, such upgrade 
would be final and conclusive on VA, and the existing bar to 
benefits would be removed.  38 C.F.R. § 3.12(e).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to VA benefits based upon character 
of discharge from active duty from December 1968 to August 
1970, the claim is not reopened, and the appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


